Mellen C. J.
delivered the opinion oí the Court, to the following effect.
By the report of the Judge it appears that about two years before the commencement of the action, the defendant, in conversation with the plaintiff’s agent, denied that he ever signed the note in question, and declared it a forgery:—but at the same time observed that if it could be proved that he signed it, he would pay it. The Judge before whom the cause was tried instructed the jury that if they believed from the evidence offered by the plaintiff that the defendant did sign the note, then the promise which he made to the defendant was binding, and took the case out of the Statute of Limitations;— and we do not perceive any incorrectness in this opinion. When a promise is made on condition, if the condition be performed, the promise then becomes absolute :—and surely an absolute promise made within six years would be sufficient. The case of Heylings v. Hastings, 1 Salk. 29. is in point. 1 Ld. Raym. *165389. 421. Carth. 470. 5 Mod. 425. S. C. cited in 3 Esp. Rep. 157. note (2) as a leading case.
It was said at the bar in the argument of this question, that the English Courts are adopting more strict rules than they have heretofore admitted, as to the nature of the acknowledgement or promise which is considered sufficient to take a case out of the statute. But however the Courts of a foreign country may judge it proper and prudent to narrow the principles which have been so long established and recognized as correct, we do not perceive any reason for changing the course of decisions here. The case cited from Maule & Selwyn is not so strong as the case at bar. In that case, the defendant indeed did admit the signature, but declared that the receipt was barred by the statute—was not worth any thing—and that he never would pay the sum demanded. Surely this could not be considered as a new promise, or an acknowledgement; and the nonsuit was proper.

Judgment according to the verdict.